DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on July 06, 2021.  In virtue of this communication, claims 1-13 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2021 and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (US 2015/0259792).

    PNG
    media_image1.png
    876
    785
    media_image1.png
    Greyscale

With respect to claim 1, Nakajima discloses in figure 5 a plasma processing apparatus, comprising a processing container (4, e.g., processing chamber or container) having a vertical tubular shape (figure 5 shows a main body 5 formed as a vertical tubular shape) and an opening (54, e.g., a space or opening) formed in a side wall (SW1, e.g., sidewall) of the processing container, the processing container configured to accommodate a plurality of substrates (figure 5 shows a plurality of substrates or wafers W thereof) in multiple stages (see figure 5, e.g., having a plurality of stages); a plasma partition wall (56, e.g., a partition wall) airtightly provided on an outer wall (OW, e.g., an outer wall) of the processing container and configured to cover the opening and define a plasma generation space (P); a plasma electrode (58, e.g., electrode) provided along the plasma partition wall (see figure 5), and a processing gas supplier (GS, e.g., gas system or supplier) provided outside the plasma generation space and configured to supply a plasma generation gas (see paragraphs 0041-0043, e.g., having a titanium gas, carbon and hydrogen gases and a nitrogen containing gas).
With respect to claim 2, Nakajima discloses that wherein the opening is elongated in a height direction of the processing container (figure 5 shows a height direction of the opening 54 elongated with the container 5 thereof).
With respect to claim 3, Nakajima discloses that wherein the opening has such a length that the opening covers all of the plurality of substrates in a height direction (figure 5 shows the opening 54 having a length to cover all the substrates in a height direction thereof).
With respect to claim 4, Nakajima discloses that wherein the processing gas supplier includes a dispersion nozzle (N, e.g., nozzles) extending along a height direction of the processing container (see figure 5) and having a plurality of gas holes (34A, e.g., gas holes) formed at intervals in a length direction of the dispersion nozzle (see figure 5).
With respect to claim 5, Nakajima discloses that further comprising a purge gas supplier (28-32, e.g., having a purge gas supplier thereof) provided in the plasma generation space and configured to supply a purge gas (paragraph 0064, e.g., “the purge gas is also supplied to a space between the convert seton 112a and the core 121 through the pipe 172” in figure 7 thereof).
With respect to claim 6, Nakajima discloses that wherein the purge gas supplier includes a dispersion nozzle (34, 36, e.g., formed as dispersion nozzles thereof) extending along a height direction of the processing container and having a plurality of gas holes (34A, 36A, e.g., gas holes) formed at intervals in a length direction of the dispersion nozzle (see figures 5-6).
With respect to claim 7, Nakajima discloses that wherein the plasma electrode includes a pair of electrodes (58, e.g., having a pair electrodes 58 thereof) arranged on outer surfaces on both sides of the plasma partition wall so as to face away from each other (figure 6 shows the electrodes placed on outer surfaces of the partition wall thereof).
With respect to claim 8, Nakajima discloses that wherein the plasma electrode includes an inductively coupled electrode (58, e.g., formed as an inductively coupled electrode a long direction of the partition wall thereof) provided on the plasma partition wall along a longitudinal direction of the plasma partition wall (see figure 5).
With respect to claim 9, Nakajima discloses in figure 9 a plasma processing method, comprising accommodating a plurality of substrates (figure 5 shows a plurality of substrates or wafers W thereof) in multiple stages (see figure 5, e.g., having a plurality of stages) inside a processing container (4, e.g., processing chamber or container) having a vertical tubular shape (figure 5 shows a main body 5 formed as a vertical tubular shape) and an opening (54, e.g., a space or opening) formed in a side wall (SW1, e.g., sidewall) of the processing container (see figure 5); and converting a plasma generation gas (see paragraphs 0041-0043, e.g., having a titanium gas, carbon and hydrogen gases and a nitrogen containing gas) into plasma (P) by supplying the plasma generation gas into the processing container outside a plasma generation space (P) defined by a plasma partition wall (56, e.g., a partition wall) airtightly provided on a side wall (OW, e.g., outer wall) of the processing container to cover the opening and supplying RF power to a plasma electrode (58, e.g., electrode) provided along the plasma partition wall (see figure 5).
With respect to claim 10, Nakajima discloses that further comprising: supplying a purge gas to the plasma generation space (paragraph 0064, e.g., “the purge gas is also supplied to a space between the convert seton 112a and the core 121 through the pipe 172” in figure 7 thereof).
With respect to claim 11, Nakajima discloses that further comprising: supplying a raw material gas into the processing container (paragraph 0041, e.g., “the gas supply unit 28 supplies a raw material gas of titanium into the process chamber 4”), and wherein the plasma generation gas is a reaction gas that reacts with the raw material gas to generate a reaction product (paragraph 0041, e.g., having a reaction product of the titanium gas material thereof), and a cycle (figure 4 shows a cycle C1 thereof) that includes the supplying the raw material gas (figure 4), the converting the plasma generation gas into plasma and the supplying the purge gas is repeated (paragraphs 0028- 0031, e.g., the cycle CA and the cycle C1 are repeated thereof).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Sato et al. – US 2021/0202216
Prior art Noda et al. – US 2016/0284542
Prior art Fukushima et al. – US 2015/0007772
Prior art Matsunaga et al. – US 2011/0129619
Prior art Onodera et al. – US 2010/0278999
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 26, 2022